UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6954



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EARL LEE NOLTON, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
96-120-DKC, CA-98-3412-DKC)


Submitted:   May 8, 2001                    Decided:   May 23, 2001


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Earl Lee Nolton, Jr., Appellant Pro Se. Odessa Palmer Jackson,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earl Lee Nolton, Jr., seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   United States v. Nolton, Nos. CR-96-120-DKC;

CA-98-3412-DKC (D. Md. June 27, 2000).*     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       Nolton alleges that his sentence is illegal under Apprendi
v. New Jersey, 530 U.S. 466 (2000). We recently held in United
States v. Sanders,     F.3d    , 2001 WL 369719 (4th Cir. Apr. 13,
2001) (No. 00-6281), that the new rule announced in Apprendi is not
retroactively applicable to cases on collateral review. According-
ly, Nolton’s Apprendi claim is not cognizable.


                                 2